LETTS, Judge.
In this controversy between a supplier and a subcontractor, the former was granted a motion for summary judgment for the *1065unpaid balance of supplies and labor furnished to a hospital. We reverse.
There are obvious unresolved issues of material fact. Affirmative defenses and an affidavit filed by the subcontractor bring into question whether it is liable for this balance. There is evidence in the record that the supplier was dealing directly with the hospital, the hospital itself was ordering supplies and the supplier accepted partial payments directly from the hospital.
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS.
ANSTEAD and WALDEN, JJ., concur.